Title: From John Adams to Elihu Phinney, 7 August 1809
From: Adams, John
To: Phinney, Elihu



Sir
Quincy August 7th: 1809

I received two days ago your favour of July 24th inclosing a  of the Otsego Herald and several other printed papers in Prose and verse. I thank you Sir for the amusement you have given me in these Compositions. There is a good deal of Wit and diverting humour in those in Verse.
A great mathematical Controversy that once in a Century invariably puzzles Mankind like a Riddle is completely decided by one Stanza:
Still there’s many who have wandered
Ninety nine should make a hundred
Whether meant of years or men
Whether nine or Ten makes Ten.
A great political question whether the United States ought to have a Navy is also settled by another Stanza
How our Navy’s potent Thunder
Still protects our trade from Plunder
Dealing out her balls and blows
To Columbia’s Pilfering foes.
You inquire of me concerning the views of the Essex Junto. I assure you I dislike very much the appellation. I know not what it means: nor who are the Men that compose it.—Does it mean British Subjects within the United States? If no there is no propriety in applying the word Essex to them: for I beleive there are fewer of these in Essex than in almost any County in the Union.
Does it mean the old Loyalists and their Relations & Connections? There are certainly no more of these in Essex than in Philadelphia New-York Boston or any other place.
Does it mean such Americans as love Old England? There are as many of them for what I know in Otsego as in Essex.
Does it mean those who hate the French? There are no more of these in Essex in proportion than in Schoharrie.
Does it mean those who are frightened out of their Wits at the name of Napoleon? There are no more of these Women and Children in Essex in proportion than there are in Lexington in Kentucky.
Not knowing therefore who the Essex Junto are I am not able to explain their veiws nor those of their Leaders.
You ask me to write upon various other subjects which might require more time than I have to live.
Have I”no Friend to serve no Soul to save?
You write as if you thought yourself an old man, and yet tell me you was born in ’55. I was born in 35: Yet you seem to think that I ought to undertake services that would require youth. Surely I have none of that Attribute left. I am in one point in the Care of a jolly old Maid with whom I once dined in London in Company with Mrs Macauley Graham at Mr Brandy Hollis’s. Sir said she to me I am in the full bloom of 74. I have not a tenth part of her Strength, Spirits, or bloom. You desire me to inform you when my son did or will sail for Russia. He sailed on Saturday the fifth of August at Noon with a fair wind for St Petersburgh with his wife and youngest Son. His two eldest sons he has left in the care of his friends at Quincy. I am Sir with / cordial good will your humble Servant

John Adams